Appeal from a judgment of the Yates County Court (W. Patrick Falvey, J.), rendered January 6, 2004. The judgment convicted defendant, upon his plea of guilty, of bail jumping in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon a plea of guilty of bail jumping in the second degree (Penal Law § 215.56). Although the contention of defendant *1073that his plea was not knowing, voluntary or intelligent survives his valid waiver of the right to appeal, defendant failed to move to withdraw the plea or to vacate the judgment of conviction on that ground and thus failed to preserve his contention for our review (see People v DeJesus, 248 AD2d 1023 [1998], lv denied 92 NY2d 878 [1998]). Defendant further contends that, pursuant to Penal Law § 70.25 (2-c), County Court should have directed that the sentence imposed on the bail jumping conviction shall run concurrently to a sentence previously imposed. That contention constitutes a challenge to the severity of the sentence and thus is foreclosed by defendant’s valid waiver of the right to appeal (see People v Dong Chong, 247 AD2d 211 [1998], lv denied 91 NY2d 971 [1998]; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.P., Gorski, Green, Pine and Hayes, JJ.